Superior Court
                                            of the
                                    State of Delaware

Jan R. Jurden                                                  Leonard L. Williams Justice Center
President Judge                                                500 North King Street, Suite 10400
                                                               Wilmington, Delaware 19801-3733
                                                               Telephone (302) 255-0654


                             Date Submitted: May 2, 2022
                             Date Decided: July 21, 2022

Richard Davis
SBI #00096128
JTVCC
181 Paddock Road
Smyrna, DE 19977

RE: State of Delaware v. Richard Davis ID No. 85002087DI

Dear Mr. Davis:

      The Court is in receipt of your “Motion for Redress of Postconviction Review
Under Superior Court Civil Rules of Procedure, Rules 59(e) and 60(b)(3)” dated
April 26, 2022, and filed filed on May 2, 2022.1 In your latest motion, you reargue
the same “conflict of interest” argument raised in your second motion for
postconviction relief.2

       Motions for reargument are governed by Superior Court Rule of Civil
Procedure 59(e). Rule 59(e) states “[a] motion for reargument shall be served and
filed within 5 days after the filing of the Court’s opinion or decision.”3 Here, the
Court issued its Order summarily dismissing your second motion for postconviction




1
  D.I. 58. Based on Defendant’s reference to Superior Court Rule of Civil Procedure 59(e), the
Court construes this as a motion for reargument.
2
  D.I. 55. Defendant’s second motion for postconviction relief was summarily dismissed by the
Court as untimely and procedurally barred. See D.I. 57.
3
  Super. Ct. Civ. R. 59(e) (emphasis added).
relief on April 13, 2022.4 Your motion was not filed until May 2, 2022. Your motion
for reargument is DENIED as untimely.5

       IT IS SO ORDERED.

                                           Very truly yours,

                                           /s/ Jan R. Jurden

                                           Jan R. Jurden
                                           President Judge

JRJ:mls

cc:    Prothonotary
       Joseph S. Grubb, DAG




4
 D.I. 57.
5
 See Webb v. State, 911 A.2d 804 (Table) (Del. 2006) (affirming the Superior Court’s denial of
defendant’s motion for reargument because it was not filed until nearly three weeks after the
Superior Court denied defendant’s motion for postconviction relief).